Crownhart, J.
(dissenting). I do not think the verdict is so excessive as to require this court to interfere with the amount of damages awarded.
Dr. Carl D. Neidhold, for the plaintiff, testified as to the condition of the girl immediately after the accident. He said:
“She had a large lacerated wound over the anterior superior bone of the right ilium. That is the wing of the hip bone or pelvis. This wound was about six inches long and about two and a half inches wide. There was a compound fracture of the anterior superior bone of the ilium and the bone was ground off as though she had been dragged on a hard surface, and the wound was ground full of dirt and gravel, and there were multiple contusions and abrasions on the lateral surface of the right leg.”
Dr. E. F. McGrath, a qualified surgeon, examined the girl the day of the trial and testified to her injuries on behalf of the defendant. He found her suffering from a pain in the lateral and front portion of her right thigh, beginning at a point inside the crest of the ilium and radiating down the back of the thigh. He found a scar on the front of the ilium or bone that forms the bony framework of the pelvis. The scar was apparently to the bone and it laid toward the groin and did not move. The bony portions which were normally there were absent. As the girl lay upon the table for examination, with her legs stretched out, it pulled the right side upward. The spine was slightly tipped to the *119right. The examination showed a part of the crest of the hip bone or ilium gone. The scar caused a protracture' of the leg. There is a permanent scar and loss of bone that will not be regenerated. She stands crooked; her body is not directly upright, and there is some deviation, — about five or ten degrees from the normal. If there is not a breaking down of the bone, which might cause some trouble, she might outgrow it in a year or two years, but he could not tell that from his examination. The injury caused this condition.
The testimony of Dr. McGrath seems to be frank and fair. That the girl has a serious, permanent injury is apparent from his testimony. A portion of the ilium is gone; the periosteum is destroyed and will not be regenerated; the scar tissue is adherent to the bone, with the result that the leg is protracted — pulled forward. That stretches the pelvis forward. The spine is affected, — a deviation from normal of five to ten degrees. It needs no further expert testimony to show us that here is a serious and permanent injury. The suffering must have been very considerable. The bone and flesh were ground off by being dragged on the gravel and dirt. The wound was six inches by three inches, and filled with grime. She had a serious nervous affliction up to the time of trial, some six months after the accident. These nervous complaints are sometimes exaggerated, but here we have her nervous condition confirmed by the condition of the spine being bent out of normal.
In such a case the damages should not be measured with an apothecary’s scale. The jury were the best judges of the fact. They saw the girl, heard the witnesses, and their verdict bears evidence of being fair. I therefore respectfully dissent from the reduction of the damages.